Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/185,001 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statements (IDS’) submitted on 02/25/2021 and 11/02/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 06/23/2020.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
3.	The specification does not appear to describe/support the following limitation(s)
“wherein the controller is configured to: calculate a difference value between an amount of free blocks consumed through the program operation and an amount of free blocks generated through the program operation, and perform the garbage collection when the difference value is calculated to be greater than a pre-defined value”, recited in claims 7 and 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. “Kim” (US 2019/0121567 A1) in view of HASHIMOTO et al. “Hashimoto” (US 2017/0315730 A1).
4.	In regard to claim 1 Kim teaches: 
“A storage device (e.g., storage device 100 in Fig. 1), comprising: a buffer configured to receive first data and second data from outside,” (e.g., abstract; ¶ 0009, Buffer 130 in Fig. 1 a buffer configured to receive first information and second information and store the first and second information therein, the first information including first data and a first stream class number identifying characteristics of the first data, the second information including second data and a second stream class number identifying characteristics of the second data).
“and store the first data and the second data on a first page;” (e.g., ¶ 0009, a non-volatile memory configured to store the first and second data stored in the buffer the controller further configured to store the first and second data stored in the shared memory area; Steps S400 to S420 in Fig. 4, and the corresponding text description).
“a non-volatile memory configured to store the first data and the second data in a first block;” (e.g., abstract; ¶ 0043, Fig. 3, the shared memory area 142 may store data including various class numbers).
wherein: the first data includes a first stream class number that identifies characteristics of the first data (e.g., abstract; ¶ 0009, first information including first data and a first stream class number, and the second data includes a second stream class number that identifies characteristics of the second data and is different from the first stream class number, (e.g., abstract; ¶ 0009, second information including second data and a second stream class number being different from the first stream class number). However, Kim does not appear to teach while Hashimoto discloses: 
“and a controller configured to perform a program operation that programs the first and second data in free blocks different from each other through a garbage collection,” (e.g., ¶ 0160, ¶ 0262, ¶ 0292, Figs. 15-17) controller configured to use garbage collection to create free block and move or copy data between the blocks. The controller writes data associated with different streams to different blocks (e.g., ¶ 0160).
“the controller is configured to transmit information of the program operation to the outside before performing the program operation (e.g., ¶¶ 0185-0187; ¶ 0399, Fig. 34 and the corresponding text description), and the controller is configured to perform the program operation when receiving a program execution permission command from the outside.” (e.g., ¶¶ 0310-0314; Figs. 17-19 and corresponding text descriptions) when host desired to write (e.g., program) data to non-volatile transmit an idle garbage command to enable (e.g., permit) garbage collection (step S11 in Fig. 19). The controller perform garbage collection (step S7 in Fig. 17, Step S14 in Fig. 19). 
Disclosures by Kim and Hashimoto are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Data Storage Device Including Shared Memory Area and Dedicated Memory Area taught by Kim to include the garbage collection disclosed by Hashimoto.
The motivation for including the garbage collection as taught by paragraph [0170] of Hashimoto is for securing a designated amount of exclusive free space for the stream or namespace designated by the command.
Therefore, it would have been obvious to combine teaching of Hashimoto with Kim to obtain the invention as specified in the claim.
5.	In regard to claim 9 Kim teaches: 
“A storage device (e.g., Fig. 1), comprising: a host (e.g., host 200 in Fig. 1) configured to transmit data including stream class numbers that are classified depending on characteristics of data;” (e.g., Fig. 5, ¶ 0050). Data received (or transmitted by the host) include data and stream class numbers associated with the data.
“a non-volatile memory including a plurality of blocks in which data received from the host are arbitrarily stored regardless of the stream class numbers;” (e.g., abstract; ¶ 0007, data stored in shared in memory area without classifying the stream class numbers; ¶ 0043, Fig. 3, the shared memory area 142 may store data including various class numbers).
“and a controller configured to perform a program operation that programs data having a same stream class number in a same block, on the basis of the stream class numbers that are classified depending on the characteristics of the data,” (e.g., Fig. 8B, ¶ 0085). Fig. 8B of Kim shows that data with different stream numbers are stored in Block 2 of the shared memory area 142. The Fig. 8B also shows the dedicated memory area 144 in which a plurality of blocks (e.g., Block 1 to Block 3), each allocated to different stream class number (e.g., Stream Block 1 to Stream Block 3). The data with different class numbers stored in the same memory Block 2 of shared memory Block 2 are migrated (e.g., programmed) to the different dedicated blocks with the same associated stream block number (e.g., data having associated stream 1 is stored or programmed in Block 1 of dedicated memory area 144). However, Kim does not appear to teach while Hashimoto discloses:   
“wherein: the controller is configured to transmit information of the program operation to the host before performing the program operation,” (e.g., ¶¶ 0185-0187; ¶ 0399, Fig. 34 and the corresponding text description) and the controller performs the program operation when receiving a program execution permission command from the host.” (e.g., ¶¶ 0310-0314; Figs. 17-19 and corresponding text descriptions) when host desired to write (e.g., program) data to non-volatile transmit an idle garbage command to enable (e.g., permit) garbage collection (step S11 in Fig. 19). The controller perform garbage collection (step S7 in Fig. 17, Step S14 in Fig. 19). The motivation for combining is based on the same rational as presented for rejection of the independent claim 1.
6.	In regard to claim 15 Kim teaches: 
“An operating method of a storage device, comprising: receiving, from a host, data including stream class numbers that are classified depending on characteristics of data;” (e.g., ¶ 0054, Fig. 4; Fig. 8 and the corresponding text description).
“storing the data in a free block in a non-volatile memory;” (e.g., abstract; ¶ 0043, Fig. 3, the shared memory area 142 may store data including various class numbers).
“determining whether the data needs to be classified depending on the stream class numbers;” (e.g., ¶¶ 0063-0064; Fig. 6A).
when it is determined that the data need to be classified depending on the stream class numbers, determining a victim block in which classification is performed …, among blocks in which the data are stored in the non-volatile memory;” (e.g., ¶¶ 0059-006300; Fig. 6A and the corresponding text description). In Fig. 6A, the memory Block 2 with less numbers of different stream classes selected (e.g., as a victim block) and is migrated to dedicated blocks of non-volatile memory area. However, Kim does not appear to teach while Hashimoto discloses: 
“transmitting information about performing the garbage collection on the victim block to the host;” (e.g., ¶¶ 0185-0187; ¶ 0399, Fig. 34 and the corresponding text description)
and when an executable message of the garbage collection is received from the host, performing the garbage collection on the victim block, and classifying the data in the victim block depending on the stream class numbers to program the data in the free block.” (e.g., ¶¶ 0310-0314; Figs. 17-19 and corresponding text descriptions) when host desired to write (e.g., program) data to non-volatile transmit an idle garbage command to enable (e.g., permit) garbage collection (step S11 in Fig. 19). The controller perform garbage collection (step S7 in Fig. 17, Step S14 in Fig. 19). The motivation for combining is based on the same rational as presented for rejection of the independent claim 1.
7. 	In regard to claim 2 Hashimoto further teaches: 
“a physical mapping table buffer, wherein: the physical mapping table buffer is configured to store a physical mapping table that stores a first physical block address corresponding to a first logical block address of the first data, and store a second physical block address corresponding to a second logical block address of the second data,” (e.g., LUT 19 in Fig. 4, ¶ 0110, lookup table (LUT) 19 stores mapping information indicating relationship between logical addresses and physical addresses of the flash memory 16).    
“and the controller is configured to update the physical mapping table when the program operation is performed.” (e.g., ¶ 0118, updates the lookup table (LUT) 19 and invalidates the original pages).
8. 	In regard to claim 3 Hashimoto further teaches: 
“a stream mapping table buffer, wherein: the stream mapping table buffer is configured to store a stream mapping table that stores the first stream class number corresponding to the first logical block address of the first data, and store the second stream class number corresponding to the second logical block address of the second data, the controller is configured to determine characteristics of the first data and characteristics of the second data using the stream mapping table.” (e.g., Fig. 67, ¶ 0118, the controller 14 further records both a time stamp at the data write and a lifetime (DLT: Data lifetime timer) of the write data, or a sum of the time stamp at the data write and the lifetime (DLT: Data lifetime timer) of the write data, in the backward lookup table 19A in the lookup table 19; ¶ 0252, stream ID indicates an ID of the stream associated with the write data designated by the starting LBA). The time stamp and the lifetime of data comprise stream ID. 
9. 	In regard to claims 4, 10, and 16 Kim further teaches:  
“wherein: the first data stored in the non-volatile memory includes a first extra data space, and the second data includes a second extra data space, and the first stream class number is stored in the first extra data space, and the second stream class number is stored in the second extra data space.” (e.g., ¶ 0103, Fig. 11). Fig. 11 of Kim shows that that memory blocks in the shared area 142 and dedicated area 144 in which different data are stored and include additional or extra space(s) in which the stream numbers associated with each data is stored. 
10. 	In regard to claims 5, 11, and 17 Kim further teaches: 
“wherein the controller is configured to: determine whether an amount of types of stream class numbers included in the first block is smaller than a pre-defined amount, perform the garbage collection when the amount is determined to be smaller than the pre-defined amount, and perform no garbage collection when the amount is determined not to be smaller than the pre-defined amount.” (e.g., F 8A, ¶ 0064, a block having the smallest or relatively small number of kinds of stored stream class numbers is selected as a block for performing migration). Fig. 8A of Kim shows Block 1 and Block 2 in the shared area of non-volatile memory. The memory block2 with relatively a smaller number of different stream numbers selected for data migration. However, Kim does not expressly teach garbage collection is used for data migration.
	Hashimoto discloses: “copying valid data using garbage collection” (e.g., ¶ 0120). Valid data in a target block (e.g., victim block) are copied to a free block.
11. 	In regard to claims 8, 14, and 20 Hashimoto further teaches:
“wherein the information includes at least one of an amount of free blocks consumed through the program operation, an amount of free blocks generated through the program operation, a power required at a time of the program operation, and a number of free blocks generated after the program operation.” (e.g., ¶ 0292, Figs. 17-18). In response to the host initiated garbage collection command, the controller secure free space and end garbage collection and transmits response (e.g., information) to the host. 

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hashimoto as applied to claims 1, 9, and 15 above, and further in view of Bux et al. “Bux” (US 2014/0032817 A1).
12. 	In regard to claims 6, 12, and 18 Kim in view of Hashimoto teach or suggest all limitations recited in claim 1, 9, and 15 but do not expressly teach while Bux discloses:  “wherein the controller is configured to: determine whether a number of valid data included in the first block is smaller than a pre-defined number, perform the garbage collection when the number of valid data included in the first block is determined to be smaller than the pre-defined number, and perform no garbage collection when the number of valid data included in the first block is determined not to be smaller than the pre-defined number.” (e.g., ¶ 0012) for performing garbage collection if the number of valid pages in a victim block is less that a valid page threshold, and do not perform garbage collection if the number of valid pages in a victim block is greater that a valid page threshold.
Disclosures by Kim, Hashimoto, and Bux are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Data Storage Device Including Shared Memory Area and Dedicated Memory Area taught by Kim to include the garbage collection disclosed by Hashimoto; furthermore, to include the garbage collection as taught by Bux.
The motivation for including the garbage collection as taught by paragraph [0170] of Hashimoto is for securing a designated amount of exclusive free space for the stream or namespace designated by the command; furthermore, the motivation for including the garbage collection as taught by paragraph [0012] of Bux is by performing garbage collection during the idle time, reducing the competition for resources between garbage collection and user read/write requests.
Therefore, it would have been obvious to combine teachings of Bux and Hashimoto with Kim to obtain the invention as specified in the claim.

Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hashimoto as applied to claims 1, 9, and 15 above, and further in view of Sinclair et al. “Sinclair” (US 2017/0123655 A1).
13. 	In regard to claims 7 and 13 Kim in view of Hashimoto teach or suggest all limitations recited in claim 1 and 9 but do not expressly teach while Sinclair discloses:
“wherein the controller is configured to: calculate a difference value between an amount of free blocks consumed through the program operation and an amount of free blocks generated through the program operation, and perform the garbage collection when the difference value is calculated to be greater than a pre-defined value.” (e.g., ¶ 0035, executing a regular maintenance operation to balance consumption and generation of free space in the non-volatile memory in response to identifying an amount of free blocks in the non-volatile memory are less than a free block threshold; 0134, Fig. 14; ¶ 0082) performing a maintenance operation to balance of consumption and generation free space (e.g., free blocks) in response to determining amount free blocks in the non-volatile memory is less threshold, wherein maintenance operation comprises garbage collection (e.g., par. 0082 of Sinclair).
Disclosures by Kim, Hashimoto, and Sinclair are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Data Storage Device Including Shared Memory Area and Dedicated Memory Area taught by Kim to include the garbage collection disclosed by Hashimoto; furthermore, to include the maintenance operation as taught by Sinclair.
The motivation for including the maintaining balance free storage between consumption and generation as taught by paragraph [0170] of Hashimoto is for securing a designated amount of exclusive free space for the stream or namespace designated by the command; furthermore, the motivation for including the maintenance operation as taught by paragraph [0088] of Sinclair is an effort to improve uniformity of response times to a host.
Therefore, it would have been obvious to combine teachings of Sinclair and Hashimoto with Kim to obtain the invention as specified in the claim.
14. 	In regard to claim 19 Sinclair further teaches. 
“wherein the determination of the victim block includes: measuring each of an amount of free blocks to be generated by performing the garbage collection and an amount of free blocks to be eliminated through the garbage collection, on at least some of the blocks in which the data are stored, comparing the amount of free blocks to be generated with the amount of free blocks to be eliminated, and when the amount of free blocks to be generated is determined to be larger than the amount of free blocks to be eliminated, determining at least some of the blocks in which the data are stored as the victim block.” (e.g., ¶ 0035, executing a regular maintenance operation to balance consumption and generation of free space in the non-volatile memory in response to identifying an amount of free blocks in the non-volatile memory are less than a free block threshold; 0134, Fig. 14; ¶ 0082). The selected source block(s) represents victim block. Sinclair teaches that, in addition, to moving valid data from the source to relocation block, a destination block may be programmed in response to the host request. Therefore, to meet the free area threshold, the free storage area generated must be greater than storage area consumed or eliminated.  

Conclusion
The prior art made of record and not relied upon are as follows:
1. Na 		(US 2020/0394134 A1).
2. BYUN	(US 2020/0387447 A1).
3. DOH et al.      (US 2019/0146679 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135                                                                                                                                                                                             	August 10, 2022